Citation Nr: 1203112	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-13 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and two observers


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1981 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2009, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

Again, in the Veteran's September 2007 Notice of Disagreement (NOD), the Veteran asserted that he is entitled to an earlier effective date for his service-connected spondylolisthesis.  This issue has not been adjudicated by the RO, the Board lacks jurisdiction to address it now.  As such, the matter is REFERRED to the RO for proper adjudication.  

In January 2011, the Board remanded this matter for further evidentiary development.  Specifically, the TDIU claim was to be readjudicated in light of the grant of service connection for herniated disc and syncope.  As will be indicated below, the dictates of the Remand have not been substantially complied with and the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the matter is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is requested of him.  


REMAND

Reason for Remand:  Refer to Director of Compensation and Pension Service for extra-schedular evaluation.  

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for extra-schedular consideration under 38 C.F.R. § 4.16(b).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities are chronic low back pain with spondylolisthesis, rated as 40 percent disabling; adjustment disorder with depressed mood, rated as 10 percent disabling; herniated disc L4-5 with mild to moderate right foraminal stenosis, rated as noncompensable; and syncope, rated as noncompensable.  The combined evaluation is 50 percent.  His service-connected disabilities do not meet the schedular criteria for a TDIU rating (i.e. that a veteran must have one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher, with a combined rating of 70 percent or higher).  As such, the criteria for a total rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  However, VA policy is to grant a TIDU in all cases where service-connected disabilities preclude gainful employment, regardless of percentage evaluations.  See 38 C.F.R. § 4.16(b).  

The Board itself may not assign an extra-schedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001)(recognizing that 'the [Board] is not authorized to assign an extra-schedular rating in the first instance under 38 C.F.R. § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extra-schedular consideration pursuant to the procedures of 38 C.F.R. § 4.16(b), and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 4.16(b), the propriety of assigning an extra-schedular evaluation.  

The record reasonably raises the question of whether the Veteran's disabilities preclude him from securing and following a substantially gainful occupation by reason of service-connected disability pursuant to 38 C.F.R. § 4.16(b).  The evidence of record indicates that the Veteran's musculoskeletal low back pain would likely preclude employment.  Specifically, the Veteran was afforded a VA examination in March 2007 to assess his low back disabilities.  During this examination, the Veteran complained of consistent sharp pain in his low back which radiated down his left and right legs to the knee and down to the left foot.  The condition would flare-up by bending, lifting, walking, and overuse.  The Veteran stated that his flare-ups lasted 2 to 3 days and occurred on a weekly basis.  He reported that during a flare-up or after repetitive use, his range of motion and function was severely limited due to weakness and pain, for which pain was a major functional impact.  The Veteran indicated that he had 18 incapacitating episodes during the past 12 months which lasted 2 to 3 days. His walking was limited to one fourth of a mile due to his condition. He also noted instability as he used a cane but denied any falls.  

After physical examination, the Veteran was assessed with low back strain with spondylolisthesis and degenerative disc disease.  The examiner was unable to opine whether the Veteran's symptoms noted above related to his spondylolisthesis or his herniated disc.  Thereafter, the examiner opined that the Veteran's current musculoskeletal low back pain conditions would likely preclude employment that is other than marginal without a requirement for heavy lifting or prolonged walking.  The examiner indicated that the Veteran might retain residual functional capacity to perform sedentary work that provides for a sit/stand option, without a requirement for heavy lifting, prolonged bending, walking, or standing.  However, the examiner noted that a consideration of medication side effects such as drowsiness should be considered since the Veteran required daily medication usage to relieve his chronic pain.  As such, the examiner opined that the Veteran is unlikely to be able to sustain concentration and the persistence required to complete the ordinary tasks of a job.  

Additionally, the Veteran testified during his October 2009 travel board hearing that he was last employed in 1993 as a phone book distributor and that this type of manual labor significantly affected his back and caused him considerable pain.  He testified to receiving a high school education and taking a few college courses.  Lay statements from his wife, dated in January 2011, indicate that the Veteran is often very weak, unsteady, and in need of her support as his low back causes him severe pain.  A third party statement from a houseguest, dated in January 2011, provides that after modest physical activity the Veteran is required to lie flat on his back to recuperate.  The statement indicates that the Veteran uses a cane for support.  

The Veteran submitted a VA Form 21-8940 which indicates that he worked as a phone book distributor intermittently from October 1991 to January 1993; as a time share salesman from May 1991 to June 1991; in customer service from October 1990 to May 1991; as a dispatcher from May 1985 to November 1986; and an electronic technician in 1984.  

As noted above, in this case the evidence of record indicates that the Veteran may be unemployable as a result of his service-connected low back disabilities.  While the March 2007 VA examiner did not evaluate the Veteran's other service-connected disabilities, it is clear that the he considered the Veteran's low back disabilities in determining that they rendered him unemployable.  Therefore, the record reasonably raises the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  For these reasons, the Board finds that a remand for consideration of the issue of entitlement to an extra-schedular rating for TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

Further, following the December 2010 Board Decision granting service connection for a herniated disc and syncope, the Board remanded the issue of TDIU as these newly service connected disabilities needed to be evaluated and a disability rating assigned to them.  In a November 2011 supplemental statement of the case, the RO denied TDIU on the basis that the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).  There is no analysis under 38 C.F.R. § 4.16(b).  As such, the dictates December 2010 Board remand have not been significantly complied with and the matter must be remanded.  See Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

1. The RO should inform the Veteran of the elements of a TDIU claim for an extra-schedular rating under 38 C.F.R. § 4.16(b), and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. After completing the requested actions, the RO should consider whether the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) are met.  If such criteria are not met, then the issue of the entitlement to TDIU should be referred to the Director of the Compensation and Pension Service for consideration of assignment of an extra-schedular rating for TDIU pursuant to 38 C.F.R. § 4.16(b).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


